 

Exhibit 10.1

 

PERFORMANCE SHARE UNIT AWARD AGREEMENT

 

 

THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT (the “Agreement”) is granted this
____day of ________, 20__ (the “Grant Date”), by Patrick Industries, Inc., an
Indiana corporation (the “Company”), to ____________ (the “Employee”), pursuant
to the Patrick Industries, Inc. Omnibus Incentive Plan (the “Plan”), as the same
may be amended from time to time. Capitalized terms not otherwise defined herein
shall have the meanings assigned to such terms in the Plan.

 

In consideration of the premises, mutual covenants and agreements herein, the
Company and the Employee agree as follows:

 

1.     Award of Performance Share Units. Subject to the terms and conditions of
this Agreement and the Plan, effective as of the Grant Date set forth above, the
Company hereby grants to the Employee the Performance Share Units (“PSUs”)
relating to each of the Performance Periods described in the Schedule hereto
(the “Schedule”), in each case with respect to that number of PSUs described in
the Schedule with respect to such Performance Period. Except as otherwise
provided herein, each PSU that vests hereunder represents the right to receive
one (1) share of Common Stock of the Company (each, a “Share” and collectively,
“Shares”). The PSUs awarded with respect to each Performance Period described in
the Schedule is a separate award for purposes of this Agreement and Code Section
162(m).

 

2.     Performance Criteria; Vesting. Subject to the terms and conditions of
this Agreement, the PSUs relating to a Performance Period described in the
Schedule shall vest on the last day of such Performance Period. The actual
number of PSUs that vest with respect to a Performance Period shall be
determined based on the Company’s performance during such period relative to the
performance goal(s) (the “Performance Criteria”) described in the Schedule for
such Performance Period. The number of PSUs that vest with respect to a
Performance Period shall range from 0% to 150% of the Target Number of PSUs
relating to the Performance Period, as described in the Schedule, based on the
Company’s performance during such Performance Period.

 

3.     Service Requirement; Effect of Termination of Service.

 

(a)     Subject to Section 5 hereof, the vesting of the PSUs awarded hereunder
with respect to a Performance Period is contingent upon the Employee remaining
in the continuous employment of the Company or a Subsidiary as an “Employee” (as
defined in the Plan) at all times from the Grant Date through the last day of
such Performance Period. Except as otherwise provided in Section 3(b), below, if
Employee’s employment with the Company or any Subsidiary is terminated prior to
the last day of a Performance Period, any then outstanding PSUs relating to such
Performance Period shall be canceled effective immediately upon Employee’s
termination of employment and such canceled PSUs shall be forfeited by the
Employee for no consideration.

 

(b)     Notwithstanding Section 3(a) hereof, if the Employee’s employment with
the Company or any Subsidiary is terminated prior to the last day of a
Performance Period by reason of (i) a termination by the Company without Cause
or (ii) the Employee’s death or Disability, Employee will be deemed to have
satisfied the requirement that Employee remain in the continuous employment of
the Company or a Subsidiary through the last day of such Performance Period, but
the vesting of PSUs relating to such Performance Period shall continue to be
conditioned on satisfaction of the Performance Criteria set out in the Schedule.
In the event of a termination of Employee’s employment for any of the reasons
described in the preceding sentence, the actual number of PSUs that vest with
respect to any such Performance Period shall be determined based on the level of
the Company’s achievement of the specified Performance Criteria for the
particular Performance Period as set out in the Schedule.

 

 
-1-

--------------------------------------------------------------------------------

 

 

4.     Committee Certification; Form and Timing of Payment.

 

(a)     On or before March 1st of the calendar year immediately following the
end of a Performance Period, the Committee shall determine and certify the
extent to which the Employee’s PSUs relating to such Performance Period shall
have vested based on the Company’s performance during such Performance Period in
relation to the Performance Criteria established by the Committee for such
Performance Period. The Committee shall certify these results in writing. Any
PSUs relating to a Performance Period that do not vest shall be canceled by the
Company effective as of the last day of the relevant Performance Period and
shall be forfeited by the Employee for no consideration.

 

(b)     Each PSU relating to a particular Performance Period that is determined
to have vested pursuant to Section 4(a) hereof shall automatically be converted,
immediately following the Committee’s certification of the Company’s
performance, into the right to receive one (1) Share. Any such Shares to which
the Employee is entitled will be issued to the Employee (as evidenced by the
appropriate entry in the books of the Company or a duly authorized transfer
agent of the Company) not later than seventy-five (75) days following the last
day of the applicable Performance Period. Upon the issuance of Shares with
respect to Employee’s vested PSUs, such PSUs shall be canceled and Employee
shall have no further rights with respect to such PSUs.

 

(c)     Any cash dividends or other distributions paid or delivered with respect
to the Shares for which the record date occurs on or before the settlement of
the related PSUs under Section 4(b), excluding for these purposes any dividends
or other distributions that result in an adjustment under Section 9 hereof, will
be credited to a bookkeeping account for the benefit of the Employee. The amount
so credited (“deemed dividends”) will be equal to the dividends or other
distributions (exclusive of dividends or other distributions that result in an
adjustment under Section 9 hereof), that would have been paid with respect to
the Shares subject to the related PSUs had such Shares been outstanding and held
by Employee. Such account will be subject to the same terms and conditions
(including Performance Criteria and the vesting and forfeiture conditions set
forth in Sections 2 and 3 hereof) as the PSUs to which such deemed dividends
relate. The portion of such account that represents deemed dividends relating to
PSUs that become vested under Section 4(a) hereof will be converted into and
settled in additional Shares issued under the Plan at the same time as the
related vested PSUs are settled under Section 4(b), determined by dividing such
deemed dividends by the Fair Market Value of a Share measured as of the time of
such delivery. Notwithstanding anything to the contrary herein, no fractional
shares shall be issued under this Section 4(c). The portion of such account that
represents deemed dividends relating to PSUs that do not vest under Section 4(a)
hereof shall be forfeited for no consideration.

 

5.     Consequences of a Change in Control of the Company.

 

(a)     Provided that the Employee either (1) remains in the continuous
employment of the Company or a Subsidiary at all times from the Grant Date
through the effective time of a Change in Control or (2) the Employee’s
employment with the Company or any Subsidiary is terminated prior to the
effective time of a Change in Control by reason of a termination by the Company
without Cause or the Employee’s death or Disability, notwithstanding anything to
the contrary herein, in the event of a Change in Control of the Company prior to
the last day of a Performance Period, the outstanding PSUs relating to such
Performance Period will be considered to have vested immediately prior to the
effective time of such Change in Control in an amount equal to the Target Number
of Performance Share Units relating to such Performance Period.

 

 
-2-

--------------------------------------------------------------------------------

 

 

(b)     Each PSU that vests under Section 5(a) hereof as a result of a Change in
Control of the Company shall automatically be converted, effective immediately
prior to the consummation of such Change in Control, into the right to receive
one (1) Share; provided, however, that the Committee, in its sole discretion,
shall have the right to determine that any PSU that vests pursuant to Section
5(a) hereof shall be converted into the right to receive a cash payment from the
Company equal to the Fair Market Value of a Share measured at the time of such
payment. Any such Shares to which the Employee is entitled under this Section
5(b) will be issued to the Employee (as evidenced by the appropriate entry in
the books of the Company or a duly authorized transfer agent of the Company)
immediately prior to the consummation of such Change in Control. At the
effective time of a Change in Control of the Company, all PSUs awarded under
this Agreement that have not been previously canceled shall be immediately
canceled and Employee shall have no further rights with respect to such PSUs
beyond the rights described in this Section 5(b).

 

(c)     Any deemed dividends credited to Employee’s account described in Section
4(c) hereof shall, at the effective time of a Change in Control, be paid to
Employee in a lump sum cash payment not later than ten (10) days following the
effective time of such Change in Control.

 

6.     Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

 

“Cause” shall have the meaning set out in any separate employment agreement
between the Employee and the Company and, in the absence of an employment
agreement, “Cause” shall mean Employee’s: (a) commission of an act of
dishonesty, fraud, theft, or embezzlement; (b) sabotage or intentional failure
to act on the direction of an officer of the Company or the Board of Directors
of the Company or of any affiliate; (c) engagement, directly or indirectly, in a
business or occupation (as a proprietor, partner, officer, shareholder, or
employee, or otherwise) in competition with the Company or any of its
affiliates; (d) indictment or conviction for a felony violation of a criminal
law, other than motor vehicle offenses; (e) the use or possession of illegal
drugs; or (f) failure to achieve and/or perform, to the Company’s satisfaction,
Employee’s duties and responsibilities on behalf of the Company (other than due
to Disability).

 

“Change In Control” shall be deemed to have occurred if:

 

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than the Company or
an employee benefit plan sponsored by the Company, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing twenty percent (20%), or
more (or if a person is permitted to own a higher percentage under the Company’s
Rights Agreement, dated March 31, 2006, as the same may be amended from time to
time, such higher percentage as to such person and their affiliates and
associates) of the combined voting power of the Company’s then outstanding
securities ordinarily having the right to vote at elections of directors
(excluding an acquisition of such securities directly from the Company),

 

(ii) during any period of two consecutive years individuals who at the beginning
of the two-year period were members of the Board cease for any reason to
constitute at least a majority of the Board (individuals with such two years of
service being the “Continuing Directors”),

 

 
-3-

--------------------------------------------------------------------------------

 

 

(iii) there shall be consummated (A) any consolidation, merger or reorganization
of the Company in which the capital stock of the Company is not converted into
or exchanged for cash, securities or other property, other than a consolidation,
merger, or reorganization of the Company in which the holders of capital stock
of all classes of the Company (including Common Stock) immediately prior to the
transaction have, directly or indirectly, an ownership interest in securities
representing a majority of the combined voting power of the outstanding voting
securities of the surviving entity immediately after the transaction, or (B) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the
Company, other than any such transaction with entities in which the holders of
the Company’s then outstanding capital stock of all classes, directly or
indirectly, have an ownership interest in securities representing a majority of
the combined voting power of the outstanding voting securities of such entities
immediately after the transaction,

 

(iv) a change occurs of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A, promulgated under the
Exchange Act or any successor disclosure item, or

 

(v) the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company;

 

provided, however, that any occurrence described in (i) through (iv) approved by
the affirmative vote of a majority of the Continuing Directors, shall not
constitute a Change in Control to the extent so provided by the affirmative vote
of a majority of those Continuing Directors.

 

“Designated Beneficiary” shall mean such person or persons specifically
designated by Employee who may be designated successively or contingently to
receive payments under this Agreement following Employee’s death, pursuant to a
written beneficiary designation filed by Employee with the Company during
Employee’s lifetime. Such beneficiary designation shall be in such form as may
be prescribed by the Company and may be amended from time to time or may be
revoked by Employee pursuant to written instruments filed with the Company
during his or her lifetime. Beneficiaries designated by Employee may be any
natural or legal person or persons, including a fiduciary, such as a trustee of
a trust or the legal representative of an estate. Unless otherwise provided by
the beneficiary designation filed by Employee, and subject to such additional
rules and procedures as may be adopted by the Company with respect to successive
beneficiaries, if all of the persons so designated die before Employee on the
occurrence of a contingency not contemplated in such beneficiary designation,
then the term Designated Beneficiary shall mean Employee’s estate.

 

“Disability” shall have the meaning ascribed to such term in Section 22(e)(3) of
the Internal Revenue Code of 1986, as amended, or any successor provision.

 

“Subsidiary” or “Subsidiaries” shall mean any corporation or other entity of
which outstanding shares or ownership interests representing 50% or more of the
combined voting power of such corporation or other entity entitled to elect the
management thereof, or such lesser percentages may be approved by the Committee,
are owned, directly or indirectly, by the Company.

 

7.     Withholding Taxes.

 

(a)     The award of PSUs to the Employee pursuant to this Agreement, and the
delivery of Shares hereunder, shall be conditioned on any applicable federal,
state or local withholding taxes having been paid by Employee at the appropriate
time pursuant to a direct payment of cash or other readily available funds to
the Company.

 

(b)     The Company may, in its sole discretion, provide the Employee with the
right to satisfy all or any portion of his or her obligations under Section 7(a)
by having the Company withhold from the Shares to be delivered that number of
Shares having an aggregate Fair Market Value, determined as of the date of the
taxable event with respect to such Shares, equal to the federal, state or local
taxes required to be withheld by the Company with respect to such taxable event;
provided however, that the Fair Market Value of any Shares withheld under this
Section 7(b) may not exceed the statutory minimum withholding amount required by
law.

 

 
-4-

--------------------------------------------------------------------------------

 

 

(c)     Amounts payable to Employee under this Agreement that are paid in cash
shall be net of any required withholding taxes.

 

8.     Restriction on Transferability. Neither the PSUs issued hereunder, nor
any beneficial interest therein, may be sold, transferred, pledged, assigned, or
otherwise alienated at any time. Any attempt to do so contrary to the provisions
hereof shall be null and void. Notwithstanding the above, in the event of
Employee’s death, any Shares that would otherwise have been delivered to
Employee, or any payment that would otherwise be made to Employee, absent his or
her death, shall thereafter be distributed or paid to Employee’s Designated
Beneficiary.

 

9.     Adjustments. The Target Number of PSUs, the number or kind of securities
deliverable in settlement of vested PSUs, the Performance Criteria for any
Performance Period, and any other terms and conditions established by the
Committee with respect to the PSUs awarded hereunder for a Performance Period,
may be subject to adjustment upon the occurrence of an event described in
Section 2.3 of the Plan. Adjustments under Section 2.3 of the Plan, if any, will
be made by the Committee, whose determination as to what adjustments will be
made, will be final, binding and conclusive. No fractional shares will be issued
pursuant to this Agreement on account of any such adjustments.

 

10.     Requirements of Law. The issuance of Shares under this Agreement, if
any, shall be subject to compliance by the Company and the Employee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which the Shares may be listed for trading
at the time of such issuance. The inability of the Company to obtain approval
from any regulatory body having authority deemed by the Company to be necessary
to the lawful issuance of any Shares hereby shall relieve the Company of any
liability with respect to the non-issuance of the Shares as to which such
approval shall not have been obtained. The Company, however, shall use its best
efforts to obtain all such approvals.

 

11.     Stockholder Rights. The Employee shall not have voting, dividend or any
other rights as a stockholder of the Company with respect to the PSUs. Upon the
vesting of any PSUs under this Agreement and the delivery of Shares hereunder,
as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company, the Employee will obtain full voting,
dividend and other rights as a stockholder of the Company.

 

12.     Section 409A. It is intended that the PSUs awarded hereunder and the
Employee’s right, if any, to a payment (in the form of a delivery of Shares or
cash, as the case may be) pursuant to the terms of this Agreement satisfy the
short-term deferral exception to the requirements of Section 409A and any
related regulations or other guidance promulgated with respect to such Section
by the U.S. Department of the Treasury or the Internal Revenue Service. Any
reference in this Agreement to Section 409A will also include any proposed,
temporary or final regulations, or any other guidance, promulgated with respect
to such Section by the U.S. Department of the Treasury or the Internal Revenue
Service. Notwithstanding the foregoing or any provision of this Agreement to the
contrary, if any provision of this Agreement contravenes Section 409A or could
potentially cause Employee to incur any tax, interest or penalties under Section
409A, the Company will use commercially reasonable efforts to take such
reasonable steps as it may determine to be necessary or desirable, with
Employee’s consent, to ensure that such amounts are not subject to such penalty
tax. However, any such tax under Section 409A is ultimately the responsibility
of Employee.

 

 
-5-

--------------------------------------------------------------------------------

 

 

13.     Funding. To the extent the Employee holds any rights by virtue of this
Agreement, such rights shall be no greater than the rights of a general
unsecured creditor of the Company. All amounts payable pursuant to this
Agreement shall be paid from the general assets of the Company or other entity
as the Committee may determine. This Agreement is intended to be an unfunded
deferred compensation plan which is neither an “employee welfare benefit plan”
nor an “employee pension benefit plan” within the meaning of Section 3(1) or (2)
of the Employee Retirement Income Security Act of 1974, as amended, and shall be
interpreted and administered to the extent possible in a manner consistent with
that intent.

 

14.     Effect on Other Employee Benefit Plans. The value of any Shares
delivered and/or cash paid to Employee pursuant to this Agreement shall not be
included as compensation, earnings, salaries, or other similar terms used when
calculating the Employee’s benefits under any employee benefit plan sponsored by
the Company or any Subsidiary, except as such plan otherwise expressly provides.
The Company expressly reserves its rights to amend, modify, or terminate any of
the Company’s or any Subsidiary’s employee benefit plans.

 

15.     Severability. The provisions of this Agreement are severable and if all
or any part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

 

16.     Subject to the Plan. This Agreement and the PSUs awarded hereunder shall
be subject to and governed by all of the terms and conditions of the Plan. A
copy of the Plan is available for review by Employee upon request to the
Company’s Secretary and is hereby incorporated by reference. In the event of any
discrepancy or inconsistency between the terms and conditions of this Agreement
and of the Plan, the terms and conditions of this Agreement shall control.

 

17.     Entire Agreement. The Plan and this Agreement constitute the entire
agreement of the Company and the Employee with respect to the subject matter
hereof and supersede in their entirety all prior undertakings and agreements of
the Company and the Employee with respect to the subject matter hereof.

 

18.     No Assurance of Continued Employment by the Company. The granting of
PSUs hereunder is in consideration of the Employee’s continuing as a Service
Provider to the Company or a Subsidiary. Notwithstanding the foregoing, nothing
in this Agreement shall confer upon the Employee any right to continue as a
Service Provider to the Company or any Subsidiary, or affect the right of the
Company or any Subsidiary to terminate the Employee’s services (subject to the
terms of any separate employment or other contract) at any time in the sole
discretion of the Company or any Subsidiary, with or without cause.

 

19.     Interpretation. The interpretation and construction of any terms or
conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Committee shall be final and conclusive.

 

 
-6-

--------------------------------------------------------------------------------

 

 

20.     Enforceability. This Agreement shall be binding upon the Employee and
the Employee’s estate, personal representative and beneficiaries.

 

21.     Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Indiana (regardless of the law that
might otherwise govern under applicable Indiana principles of conflict of laws).

 

22.     Amendment. The terms and conditions of this Agreement may be amended by
the mutual agreement of the Company and the Employee or such other persons as
may have an interest herein, evidenced in writing.

 

[Signature page follows]

 

 

 
-7-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Committee has caused this Agreement to be executed on
the date first above written.

 

 

 

 

 

PATRICK INDUSTRIES, INC.

 

 

 

 

 

By________________________

 

    Its:

 

 

 

 

 

EMPLOYEE

 

 

 

________________________

 

 

 

 

 -8-

 